DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this
Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hanneken et al. (8,613,303).
Hanneken et al. (‘303) provide a machine for treating a tired wheel and a discussion regarding the manner of operating the machine (i.e., method for mounting or dismounting a tired wheel).  The disclosure of Hanneken et al. (‘303) provides all of the positively cited structural limitations (or similar known alternatives):  e.g., at least one base (102), at least one column projecting upward from said at least one base (Fig. 1a), at least one tool-holder arm supported by said at least one column (Fig. 1a), supporting and constraining means (104) supported by said at least one base (102) for the support and constraining of a rim (106) of or for a tired wheel (106, 108), said supporting and constraining means (104) being set to support a rim or a tired wheel with rotation and symmetry axis (112) that is vertical, horizontal or tilted with respect to the or the diameter of a rim (to identify or retrieve wheel rim and tire information for use by the machine; e.g., aspect ratio) or of data or information correlated or correlatable by said at least one electronic control unit with the radius or with the diameter of a rim on the supporting and constraining means and/or means for introducing or communicating the radius or the diameter of a rim on the supporting and constraining means in the at least/to the at least one electronic control unit (Col. 20, lines 38-50), motor means (172) for actuating or driving in rotation the supporting and constraining means (104) and/or motor means set to rotate the tools around said supporting and constraining means, such that said supporting and constraining means (104) can revolve or rotate around a rotation axis (112) and/or said at least one work tool can revolve or rotate around said supporting and constraining means, said at least one electronic control unit (120, 152) being set to control said motor means (172) so as to vary or set the speed of rotation or movement of said supporting and constraining means (104) and/or of said at least one work tool around said supporting and constraining means as a function of the radius or diameter of said rim (106) or calculated thereby (col. 19, lines 1-67).  Noting for emphasis:
“In general, because of the unique operational profiles, the components are operated in a distinct or different manner depending on which of the operational profiles is selected for execution. Each operational profile may be associated with a different tire and rim combination such that the machine controls may operate the components differently for each different tire and rim combination. That is, for example, in each of the distinct profiles the components may be operated along different motion paths, may be operated at different speeds, may be operated for a given amount of time, and may be utilized to generate different amounts of force. Additionally, the operational profiles may define relatively simple or complex motion paths and application of force as appropriate. The data, parameters and information contained in each of the respective unique operational profiles is therefore different such that the starting locations, starting angles, end effector paths, speed, acceleration, time of execution and other parameters of interest are not the same. A number of unique operational profiles may be created and stored to provide optimal and customized 
In still other contemplated embodiments, operational profiles may be stored that generate similar motion paths of components in a tire change operation, but are distinct in the amount of force utilized or the speed of operations. For example, a gentle profile, a light duty profile and a heavy duty profile may be created using otherwise similar, if not exact, motion paths of components but with different, and increasing, amounts of force for the gentle, light duty and heavy duty profiles. As another example, a slow profile, a medium profile and a fast profile may be provided that involve similar, if not exact, motion paths of the components but at different, and increasing speeds for the slow, medium and fast profiles. The machine operator may select the most appropriate profile for use in light of his or her own experience operating the machine, particular tire and rim combinations, and other factors.” (Col. 19, lines 31-67)
Thus, although Hanneken et al. (‘303) do not explicitly use language similar to the immediate invention, it would appear to be obvious that the tire changing machine of Hanneken et al. (‘303) and the force detection and control methods disclosed therein would have been capable of, or obvious to have modified .
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanneken et al. (‘303), as applied above, in combination with Sotgiu (10,620,606).
Hanneken et al. (‘303), as applied above, fails to explicitly state that the motor means employs the use of inverters to vary the supply frequency of the motor.
However, Sotgiu (‘606) demonstrates that a “Control device 32 delivers the feed current to electric motor 12 and, as mentioned, comprises suitable feed switches, typically inverters, used to control such a motor, and positioned between detection device 24 and a high voltage circuit 34; this high voltage circuit 34 feeds electric motor 12 drawing electrical power from the grid.” (Col. 6, lines 62-67)
Thus, it would have been obvious at the time of the effective filing date of the invention, to have modified/employed inverters in the control device of Hanneken et al. (‘303), as Sotgiu (‘606) demonstrates, as a known manner of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as disclosing relevant tire changing machines and treatments thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/